DANAHY, Acting Chief Judge.
In this appeal from a conviction of theft of a motorcycle, the appellant argues (1) that there was insufficient evidence to support his conviction and (2) that the court imposed several impermissible conditions when it ordered a probationary term at sentencing. We disagree with his first contention and affirm his conviction. We do, however, agree with his second contention that several of the conditions of probation imposed upon him are unrelated to his offense. We therefore strike conditions 6, 10, 15, 19, 20, and 22 which relate to alcohol and drug use, evaluation, and treatment, except that portion of conditions 6 and 15 which relate to the prohibition from using or possessing illegal narcotics, marijuana, or drugs. Daniels v. State, 583 So.2d 423 (Fla. 2d DCA 1991).
Conviction affirmed; sentence reversed and remanded for correction in accordance with this opinion.
PATTERSON and ALTENBERND, JJ., concur.